Case 2:20-cv-05832-JS-AKT Document 5 Filed 12/08/20 Page 1 of 3 PageID #: 20



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
SALAH H. TAWFIK,

                       Plaintiff,
                                              ORDER
           -against-                          20-CV-5832(JS)(AKT)

PETER GEORGATOS, ARCHIE GEORGATOS,
and PREMIER DINER,

                    Defendants.
----------------------------------X
APPEARANCES
For Plaintiff:      Salah H. Tawfik, pro se
                    134 La Bonne Vie, Apartment C
                    East Patchogue, New York 11772

For Defendants:        No Appearances

SEYBERT, District Judge:

           On or around November 30, 2020, plaintiff Salah H. Tawfik

(“Plaintiff”), proceeding pro se, initiated this action against

Peter Georgatos, Archie Georgatos, and Premier Diner pursuant to

Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C.

§§ 2000e to 2000e-17, accompanied by an application to proceed in

forma pauperis (“IFP”).      (Compl., D.E. 1; IFP Mot., D.E. 2.)         For

the reasons that follow, the application to proceed in forma

pauperis is DENIED and Plaintiff is directed to remit the filing

fee within fourteen (14) days after his receipt of this Order.

           To qualify for in forma pauperis status, the Supreme

Court has long held that “an affidavit is sufficient which states

that one cannot because of his poverty pay or give security for

the costs [inherent in litigation] and still be able to provide
Case 2:20-cv-05832-JS-AKT Document 5 Filed 12/08/20 Page 2 of 3 PageID #: 21



himself and dependents with the necessities of life.”            Adkins v.

E.I. Du Pont De Nemours & Co., 335 U.S. 331, 339 (1948) (internal

quotation marks omitted).      “The purpose of the statute permitting

litigants to proceed in forma pauperis is to insure that indigent

persons have equal access to the judicial system.”            Davis v. NYC

Dept. of Educ., No. 10-CV-3812, 2010 WL 3419671, at *1 (E.D.N.Y.

Aug. 27, 2010) (citing Gregory v. NYC Health & Hospitals Corp.,

No. 07-CV-1531, 2007 WL 1199010, at *1 (E.D.N.Y. Apr. 17, 2007)).

It is within the Court’s discretion to determine whether an

applicant qualifies for in forma pauperis status.              DiGianni v.

Pearson Educ., No. 10-CV-0206, 2010 WL 1741373, at *1 (E.D.N.Y.

Apr. 30, 2010) (citations omitted).        The Court “shall dismiss [a]

case at any time if the court determines that the allegation of

poverty is untrue.”     28 U.S.C. § 1915(e)(2)(A).

             Plaintiff reports that he is employed and earns a net

pay of $1,000.00 per month (calculated at $250 per week).               (IFP

Mot. ¶ 2.)    Plaintiff also reports having $8,000.00 in cash or in

a checking or savings account.        (Id. ¶ 4.)    Plaintiff’s reported

regular monthly expenses, including rent, transportation, and

utilities, total $2,170.00 and Plaintiff reports only a single

debt or financial obligation owed as “credit card $700.”            (Id. ¶¶

6-7.)   Based upon this information, the Court finds that Plaintiff

has not demonstrated that he cannot afford the filing fee.          Goodwin

                                     2
Case 2:20-cv-05832-JS-AKT Document 5 Filed 12/08/20 Page 3 of 3 PageID #: 22



v. Comm’r of Soc. Sec. Admin., No. 20-CV-2775, 2020 WL 4605220, at

*2    (E.D.N.Y.    Aug.   11,   2020)   (denying   IFP    where   “plaintiff’s

application establishes that she can pay the $400.00 filing fee

and    still    provide   herself    with   the    necessities     of   life.”)

(collecting cases).         Therefore, the IFP application is DENIED

because Plaintiff can pay the filing fee and still enjoy the

necessities of life.

               Plaintiff is directed to remit the $400.00 filing fee

within fourteen (14) days after his receipt of this Order.                 The

Court warns Plaintiff that a failure to timely comply with this

Order will lead to the dismissal of the Complaint without prejudice

and judgment will enter.

               The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is denied for the purpose

of any appeal.      See Coppedge v. United States, 369 U.S. 438, 444-

45 (1962).      The Clerk of Court is directed to mail a copy of this

Order to the pro se Plaintiff at his address of record.


                                            SO ORDERED.


                                            _ /s/ JOANNA SEYBERT
                                            Joanna Seybert, U.S.D.J.

Dated:    December   8 , 2020
          Central Islip, New York

                                        3
